[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION
Plaintiff sues defendant for payment of an overdue promissory note. Defendant filed its answer and the case is now before the Court on plaintiff's motion for summary judgment, supported by affidavit.
Defendant offered nothing contra, as provided in R.C.P. 56(e). There is no genuine issue of fact here and plaintiff is entitled to judgment. Tangleridge Dev. Corp. v. Joslin,570 A.2d 1109 (R.I. 1990). That judgment will be limited to the question of liability only under R.C.P. 56(c), and the case is continued for proof of claim.
The clerk will forthwith enter judgment for plaintiff on the liability issue only.